—Appeal by the defendant pursuant to CPL 450.10 (5) from an order of the County Court, Dutchess County (Hayes, J.), dated August 18, 2010, which denied, without a hearing, his postconviction motion pursuant to CPL 440.30 (1-a) for DNA testing.
Ordered that the order is affirmed.
The County Court properly denied, without a hearing, the defendant’s motion pursuant to CPL 440.30 (1-a) for DNA testing since the defendant failed to show that there was a reasonable probability that the verdict would have been more favorable to him had DNA tests been performed (see CPL 440.30 [1-a]; People v Weay, 54 AD3d 695 [2008]).
Rivera, J.P, Dickerson, Leventhal and Hinds-Radix, JJ., concur.